Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to the papers filed on June 17, 2022. Claims 1-22 are currently pending as per claims filed on September 18, 2019.
In response to the Species restriction requirement filed on April 18, 2022, Applicants’ election of the following species with traverse is acknowledged:
1) blood, as the source of non-bone marrow (claim 2),
2) aspiration, as the option of removing CD34+ cells  of bone marrow from a portion of bone (claim 5),
3) heparin, as the anticoagulant (claim 8),
4) contacting the removed bone marrow with an agent that mobilizes CD34 + cells from bone marrow, as the method of obtaining CD34+ cells from removed bone marrow (claim 11),
5) depleting the removed bone marrow of red blood cells, platelets, or both, as the species of obtaining CD3+ cells (claim 16). 


Response to Applicants’ arguments
Applicant’s traversal is essentially that: 1) “Office simply failed to provide any reasoning supporting the presence of distinct species. For example, regarding Species Group III, the Office stated that the listed anticoagulants different "physical properties, and biological functions". The Office has not explained, what "physical properties" are, or how anticoagulants have different "biological functions”, 2) “Species Group IV,  which are steps of a method that may be used with one another, the Office merely states that the "species are independent or distinct because there are methods of obtaining CD34+ cells from removed bone marrow having different chemical structures, physical properties, and biological functions”, and 3) “ Similarly, for Species Group V, the Office states that the "species are independent or distinct because there are methods of obtaining CD3+ cells having different chemical structures, physical properties, and biological functions". Applicant is unsure how the Office came to the conclusion, or even what it means in stating, that the enumerated ''species" lead to CD3+ or CD34+ cells with "different chemical structures, physical properties, and biological function”. Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1), the species of anticoagulants listed in claim 8 having different chemical structures, physical properties, and biological functions. For example, Heparin (elected species) is a medication and naturally occurring glycosaminoglycan (Heparin From Wikipedia, the free encyclopedia pp. 1-12;  downloaded on 9/26/2022) whereas Acenocoumarol is an anticoagulant that functions as a vitamin K antagonist (like warfarin). It is a derivative of coumarin and is generic, so is marketed under many brand names worldwide (Acenocoumarol - Wikipedia Page 1-3; downloaded 9/26/2022). 
Regarding 2), the methods of obtaining CD34+ cells as recited in claims 9, 11, 13 and 15 are distinct from each other because they are comprised of distinct steps and result in different outcomes. For example, claim 9 requires that the bone marrow is removed via trephination rather than aspiration which requires bone marrow biopsy (e.g,  a surgical intervention in which a hole is drilled or scraped into the human skull ; Trepanning – Wikipedia; pp. 1-7; downloaded 9/27/2022). The active step of trephination is not required by claims 11, 13 and 15, where 6the bone marrow can be removed by aspiration (Bone marrow examination From Wikipedia, the free encyclopedia, pp.1-5; downloaded 9/27/2022).  
Regarding 3), the practitioner in the art would readily understand that methods of obtaining CD3+ cells as recited in claims 16, 18 and 20 are distinct from each other because they are comprised of distinct steps and result in different outcomes. For example, the active step of claim 20 requires a centrifugation step which is not disclosed as required by the methods of claims 16 and 20. Additionally, no  specific argument or evidence is presented by Applicant demonstrating that the species are not patentably distinct or obvious variant of each other. For these reasons, the species restriction requirement is deemed proper and is adhered to.
Claims 9-10, 13-15 and 18-20 have been  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species of inventions, there being no allowable generic or linking claim. The species restriction requirement is hereby made FINAL.

Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.). 


Therefore, claims 1-8, 11-12, 16-17, 21 and 22 are currently under examination to which the following grounds of rejection are applicable,

Priority
This application is claiming the benefit under 35 U.S.C. 119(e) of prior-filed provisional application 62/732,827, filing date 09/18/2018.
Accordingly, the effective priority date of claims is granted as September 18, 2018. 
Drawings
Figures 5 and 10 of the drawings filed on 9/18/2019 are objected to because the drawings are poorly rendered:  37 CFR 1.84 (l) requires
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

Figures 5 and 10 of the drawings are also objected to because they contain characters (i.e., upper case, lower case, superscript, subscript, or other) that is below 1/8th an inch in height:  37 CFR 1.84(p)(3) requires
(p)(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. 

 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is invited to view the Published Specification in order to view how the drawings of record are not able to be clearly reproduced.

Provisional Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-8, 11-12, 16-17, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending application 16/574,867 as per claims filed on 9/18/2019. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of Application 16/574,867.
Claim 11 of copending ‘867 is directed to:
A method for establishing mixed chimerism in a solid organ transplant recipient, the
method comprising providing to a subject that has received or will receive a solid organ
transplant a product comprising:
greater than 1 x 105 CD34+ cells/kg recipient weight derived from bone marrow of a
deceased donor; and
greater than 1 x 105 CD3+ cells/kg recipient weight derived from non-bone marrow of the deceased donor.

Claim 1 of the invention is directed to: 
  A method of preparing a cellular product for establishing mixed chimerism in a solid organ transplant recipient, the method comprising:
obtaining CD34 + cells derived from bone marrow of a deceased donor;
obtaining CD3+ cells derived from non-bone marrow of the deceased donor; and
producing a cellular product comprising the obtained CD34+ cells and the obtained CD3+
cells for administration to a solid organ transplant recipient.

Because claims 1-8, 11-12, 16-17, 21 and 22 of the instant invention are broadly directed to a product comprising CD34+ cells and CD3+ cells, the instant claims embrace the invention as set forth in claims 1-20 of copending application 16/574,867.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
***
Claims 1-8, 11-12, 16-17, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-23 and 25 of copending application 16/574,893 as per claims filed on 8/11/2022. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of Application 16/574,893.
Claim 1 of ‘893 is directed to:
a method of creating a cellular product from hematopoietic cells obtained from bone marrow ex vivo, the method comprising:
obtaining a sample comprising bone marrow from a deceased human subject’s body;
contacting the sample with an agent that mobilizes CD34+ cells from bone marrow;
extracting CD34+ hematopoietic cells from the sample after the sample has been
removed from the subject’s body; and
producing a cellular product using the extracted CD34+ hematopoietic cells for
administration to a solid organ transplant recipient.

Claim 21 of ‘893 further limits claim 1 to: “wherein producing the cellular product using the extracted CD34+ hematopoietic cells comprises combining the CD34+ hematopoietic cells with CD3+ cells.”


Claim 1 of the invention is directed to: 
  A method of preparing a cellular product for establishing mixed chimerism in a solid organ transplant recipient, the method comprising:
obtaining CD34 + cells derived from bone marrow of a deceased donor;
obtaining CD3+ cells derived from non-bone marrow of the deceased donor; and
producing a cellular product comprising the obtained CD34+ cells and the obtained CD3+
cells for administration to a solid organ transplant recipient.

Because claims 1, 2, 7-23 and 25 of copending application 16/574,893 are broadly directed to a product comprising CD34+ cells, claims  1, 2, 7-23 and 25 of copending application 16/574,893 embrace the invention as set forth in claims 1-8, 11-12, 16-17, 21 and 22 of the instant invention. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8, 11-12, 16-17, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 is  vague and indefinite because they recite the phrase "derived from" and the metes and bounds of how a population of CD34 + cells and CD3+ cells canbe "derived from" bone marrow and non-bone marrow of a deceased donor and still meet the intended limitation of the claims are not clear. Without a clear statement of the process by which the starting material is derivatized, it is not possible to know the metes and bounds of a "derivative" because any given starting material can have many divergent derivatives depending on the process of derivatization, especially since the claimed starting material encompasses tissues as diverse as hipbone, posterior iliac crest, peripheral blood, liver, lymph nodes, spleen, or thymus, for example. This rejection could be overcome by substituting "isolated" for "derived" in the claim.
Claim 6 is vague and indefinite in their recitation of the term "derived from" in that the metes and bounds of the term "derived from" are unclear. It is unclear the nature and number of steps required to obtain a "derivative" of iliac crests or vertebral bodies. The term implies a number of different steps that may or may not result in a change in the functional characteristics of a portion of the bone from the source that it is "derived from". It would be remedial to amend the claim language to use the term "obtained from", which implies a more direct method of acquiring the portion of bone. 
Claims 2-5, 7-8, 11-12, 16-17, 21-22 are indefinite insofar as they depend from claim 1.
For the purpose of a compact prosecution the term “derived” recited in claims 1 and 6 has been interpreted as “obtained or isolated from..” 

                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The Specification does not provide a definition of CD3+derived from non-bone marrow but provides some examples of CD3+derived from non-bone marrow; for example in paragraph [0007] “CD3+ T cell derived from non-bone marrow of a deceased donor (e.g., blood of the deceased donor)”, paragraph [0010] “1×10 5 CD3.+ cells/kg recipient weight derived from non-bone marrow (e.g., blood) of the deceased donor” and paragraph [0014] “non-bone marrow may be any tissue or fluid that is not bone marrow. For example, the non-bone marrow may be blood, liver, lymph nodes, spleen, or thymus. Preferably, the non-bone marrow is blood.”

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-6, 21 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Strober et al. (US Pub 2018/0221410, of record) as evidenced by Bone marrow examination - Wikipedia (pp. 1-5; downloaded 9/27/2022) in view of  Bagul et al., (British Journal of Surgery 2008; pp.  111–118).
Regarding claim 1, Strober et al., discloses methods for preparing a product  to establish mixed chimerism in a solid organ transplant recipient, comprising CD34 positive cells and CD3 positive cells from a deceased organ transplant donor (paragraphs [0014], [ 0033]). Additionally, Strober et al., teaches “ harvesting hematopoietic cells from bone marrow of deceased donors, and the like” (paragraph [0092]), wherein “the CD34+ and CD3+ cells are isolated from the same fraction of hematopoietic stem cells” (paragraph [0120] of the published application). In addition to obtaining CD34+ and CD3+ cells from bone marrow of deceased donors,  Strober et al., discloses that CD34+ cells and CD3+ cells can be isolated and purified from the hematopoietic stem cells of peripheral blood (“hematopoietic stem cells may be derived from bone marrow, peripheral blood, or umbilical cord blood” (paragraph [0119]).  
Strober  et al. does not explicitly teach that CD3+ cells are derived from non-bone marrow.
However, Strober discloses that the CD34+ and CD3+ cells can be derived from peripheral blood and hematopoietic cells may be engineered into one of two products. “The hematopoietic cells are engineered into a product for infusion having a specific pre-determined number of purified (e.g., .gtoreq.70% purity) CD34+ progenitor cells and CD3+ T cells"; [0119]-(0120]) wherein “ln some cases, the C034+ and CD3+ cells are isolated from a different fraction of hematopoietic stem cells. In some cases, the CD34+ cells are progenitor cells. In some cases, the CD3+ cells are T cells") (paragraph [0120]).
In view of Strober’s teachings, it would have been obvious to one of ordinary skill in the art to have experimented with CD34+ cells derived from bone marrow with CD3+ cells derived from peripheral blood of a deceased donor, in order to optimize the composition for establishing mixed chimerism for combined transplantation of a solid organ and hematopoietic cells to a recipient, where tolerance to the graft is established through development of a persistent mixed chimerism with a reasonable expectation of success.
Regarding claims 2 and 3, Strober makes obvious the method of claim 1. Moreover, Strober discloses non-bone marrow tissue including umbilical cord and  peripheral blood.  
Regarding claim 4, Strober makes obvious the method of claim 1. Strober does not teach that the deceased donor is exsanguinated before CD34+ cells are obtained from bone marrow.
However, before the effective filing date of the claimed invention ex vivo or ex situ Normothermic machine perfusion (NP) protocols to perfuse kidneys at 37 °C with an oxygenated blood-based perfusion were commonly used to improve metabolic support and maintain the viability of ischaemically damaged organs including kidneys from a deceased or living-donor before transplantation, as taught by Bagul et al. The author teaches that porcine kidneys where subjected to ischaemia, and then subjected to different conditions of cold storage and NP with autologous blood (e.g, porcine’ exsanguination of blood, abstract, page 112; col. 1, 2nd paragraph) where warm perfusion with autologous blood from the same kidney donor led to an improvement in the preservation of porcine kidneys previously stored on ice.  
In view of the benefits of warm perfusion with autologous blood from the same kidney donor leading to an improvement in the preservation of porcine kidneys previously stored on ice, as taught by Bagul, it would have been prima facie obvious for one of ordinary skill in the art to optimize Strober’s  kidneys transplantation from a deceased donor by including normothermic perfusion (NP) with an autologous blood immediately collected from the deceased donor, particularly to improve renal function of kidneys transplantation from a deceased donor and to reverse some of the effects of cold ischemia on a kidney preserved in ice, before removing the bone marrow by aspiration to obtain CD34 + cells. 
Regarding 5, Strober makes obvious the method of claim 1. Moreover, Strober discloses that the sample was aspirated (paragraph [0276]).
Regarding claim 6, Strober makes obvious the method of claims  1 and 5.  Moreover, Strober discloses “Where the donor is deceased, that hematopoietic cells may be obtained from bone marrow (e.g. vertebrae, pelvic bone, etc).” While Strober does not explicitly use the anatomical term “iliac crest’, the iliac crest is part of the pelvis, and it is understood in the art that bone marrow is readily obtained from the iliac crest of the pelvis, as evidenced by Bone marrow examination – Wikipedia (‘ Bone marrow aspiration and trephine biopsy are usually performed on the back of the hipbone, or posterior iliac crest”).  Furthermore, it is understood in the art that “vertebral bodies” are the main portions of vertebrae (Wikipedia “ aspiration is frequently done in a lumbar puncture position and on the L3-L4 vertebrae.)
Regarding claim 21, Strober makes obvious the method of claim 1. Moreover, Strober discloses an engineered hematopoietic cell composition comprising both CD34+ and CD3+ cells (Specification, paragraph [0010]).
Regarding claim 22, Strober makes obvious the method of claim 1. Moreover, Strober discloses that hematopoietic cells can be frozen (e.g., cryopreserved) for prolonged periods without damaging a significant number of cells (paragraphs [0053][0100][0106]). 
***
Claims 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Strober  et al. (US Pub 2018/0221410, of record) as evidenced by Bone marrow examination - Wikipedia (pp. 1-5; downloaded 9/27/2022) as applied to claims 1 and 5 above, and further in view of  in view of Shapiro (Bone marrow aspiration for regenerative orthopedic intervention: technique with ultrasound guidance for needle placement, Methodology, 12:8 917-928, 2017).
Regarding claims 1 and 5,  Strober  renders obvious the claimed methodology, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety. 
Strober does not explicitly teach that removed bone marrow is treated with an anticoagulant.
However, Shapiro, who also teaches a method of extracting bone marrow aspirate from the iliac crest of human cadavers (p. 923, paragraph 4; p.917, paragraph 3; p. 922, paragraphs 1-3). Moreover, Shapiro  teaches that appropriate anticoagulants should be employed, to prevent clotting, and gives heparin as an example (p. 922, paragraph 2). 
A person of ordinary skill in the arts would be motivated to modify the method of Strober, as suggested by Shapiro, and use an anti-coagulant such as heparin to prevent clots which would increase the yield of usable marrow, saving time and expenses. Furthermore, because Strober and Shapiro are in the same technical field of obtaining marrow from deceased donors it could be modified with predictable results and a reasonable expectation of success.
	Therefore, the combined teachings of Strober and Shapiro renders the invention unpatentable as claimed.
***
Claims 11 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Strober  et al. (US Pub 2018/0221410, of record) as evidenced by Bone marrow examination - Wikipedia (pp. 1-5; downloaded 9/27/2022) as applied to claims 1 and 5 above, and further in view Yu et al., (Experimental and Therapeutic Medicine, 2016).
Regarding claims 1 and 5, Strober  renders obvious the claimed methodology, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety. Strober also teaches that the sample can be contacted with an agent that mobilizes hematopoietic cells (Specification, paragraph [0092-0093]), and that those cells are CD34+ (Specification, paragraph [00120]).  
However, Strober is silent on whether this step may be performed after the sample has been removed from the subject’s body.
Yu teaches that CD34+ bone marrow mesenchymal stem cells were isolated from bone marrow obtained from canines (p.1823, Materials and Methods, Cell culture and characterization). Yu also teaches that the cells were subsequently treated with the mobilizing agent G-CSF (p. 1823, Materials and Methods, g-CSF treatment). In addition, Yu teaches that G-CSF culture can improve the proliferation and migration ability of bone marrow stem cells (p. 1827, Discussion, column 2, last paragraph; p. 1826, Figure 3), and specifically when cultured under hypoxic conditions, G-CSF improved proliferating ability and showed a protective effect (p. 1824, Results, G-CSF treatment promoted the efficiency of HP on BMSCs). 
While Yu does not specifically teach that treatment with G-CSF mobilized CD34+ cells from bone marrow, Yu teaches that G-CSF has previously been used for bone marrow reconstruction and mobilization (p. 1822, Introduction, last paragraph). Furthermore, since Applicant’s disclosure (specification paragraph [0022]) indicates that contacting samples with a mobilizing agent (such as G-CSF) is sufficient to mobilize CD34+ cells, and Yu carries out this step, the reference cell method is deemed to inherently mobilize CD34+ as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.

A person of ordinary skill in the arts would be motivated to modify the method of Strober and specifically contact samples with a mobilizing agent, such as G-CSF, because doing so would promote proliferative and migratory abilities of the cells, enhancing their therapeutic effect, and saving costs and resources. Additionally, a person of ordinary skill in the arts, looking to maximize acquisition of CD34+ cells from bone marrow derived from cadavers specifically, would be motivated to modify the method of Strober and specifically contact samples with a mobilizing agent, such as G-CSF, because doing so would provide a protective effect to cells subjected to hypoxic conditions, as tissues derived from deceased patients are. Furthermore, because Strober and Yu are in the same technical field of extracting CD34+ mesenchymal stem cells from bone marrow it could be done with predictable results and a reasonable expectation of success.
***
Claims 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Strober  et al. (US Pub 2018/0221410, of record) as evidenced by Bone marrow examination - Wikipedia (pp. 1-5; downloaded 9/27/2022) as applied to claims 1 and 3 above, and further in view of  Hildebrandt et al., (2000; Transfusion, pp. 507-512).
Regarding claims 1 and 3,  Strober  renders obvious the claimed methodology, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety. In particular, Strober  teaches that hematopoietic cell composition comprising CD34+ and CD3+ cells were “donor-derived” (paragraph [0012]). Strober  et al. does not explicitly teach that  CD3+ cells are derived from non-bone marrow. However, Strober discloses that the CD34+ and CD3+ cells can be derived from non-bone marrow cells including blood, and the CD34+ cells can be derived from a different cell source than the CD3+ cells.
Strober does not teaches that  obtaining CD3+ cells comprises depleting the peripheral blood of red blood cells, platelets, or both.
However, Hildebrandt teaches a method for depleting red blood cells or platelets from peripheral blood HPCs (p. 507; Abstract, p.508, column 1, paragraph 1) to provide an efficient technique for the depletion of potentially harmful cells (Discussion, p. 510, column 2, first paragraph).  Hildebrandt teaches that platelets were depleted by integrated spinning membrane (Materials and Methods, p.508, column 2, paragraph 1). Hildebrandt also teaches that red blood cells were depleted by hydroxyethyl starch sedimentation (Materials and Methods, p.508, column 1, paragraph 2) or by lysis (Materials and Methods, p. 508, column 2, paragraph 3). Furthermore, Hildebrandt teaches that CD34+ cells were separated from other blood components by immunomagnetic selection (Materials and Methods, p.508, column 2, paragraph 1). 
A person of ordinary skill in the arts would be motivated to modify the method of Strober, according to Hildebrandt, and deplete peripheral blood of red blood cells or platelets whereby the depleting step comprises buoyancy-activated cell separation, cell lysis, hetastarch sedimentation, immunomagnetic depletion, size-based centrifugal separation, or spinning membrane filtration, because doing so would eliminate harmful cell types or blood components giving a purer mesenchymal stem cell population. 
References made of record in a PTO-892 Form to complete the record
Vo et al., US Pub. 20190225940. FIG. 15 of US Pub. 20190225940 is a schematic diagram of hematopoiesis for a multipotent hematopoietic stem cell. The diagram shows the various lineages which the stem cells may differentiate.

Conclusion
Claims 1-8, 11-12, 16-17, 21 and 22 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633